— Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered December 10, 2007. The judgment convicted defendant, upon a jury verdict, of rape in the second degree, criminal sexual act in the second degree and sexual abuse in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed and the matter is remitted to Genesee County Court for proceedings pursuant to CPL 460.50 (5). Present — Centra, J.P., Peradotto, Lindley, Sconiers and Gorski, JJ.